     Case 2:20-bk-18814-BR Doc 12-1 Filed 12/28/20                            Entered 12/28/20 11:03:09              Desc
                         Ntc Pssbl Dvdnd/Ord Fx Time                          Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                                      NOTICE OF POSSIBLE DIVIDEND AND
                                      ORDER FIXING TIME TO FILE CLAIMS

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 2:20−bk−18814−BR
    Aviron Pictures, LLC                                                 CHAPTER 7
    SSN: N/A
    EIN: 47−4520988
    355 S. Grand Avenue
    Suite 1450
    Los Angeles, CA 90071




Notice is hereby given that sufficient assets may become available for a distribution to creditors in the above−captioned
bankruptcy case.
Therefore, in accordance with the provisions of Bankruptcy Rule 3002(c)(5), creditors must file their proofs of claim on or
before April 2, 2021.
ANY CREDITOR WHO HAS PREVIOUSLY FILED A PROOF OF CLAIM NEED NOT FILE AGAIN.
A Proof of Claim form (Official Form 410) can be obtained at the United States Court's website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.




                                                                               For The Court,
Dated: December 28, 2020                                                       Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntcpdiv − VAN−10) Rev 12/2015                                                                                           12 /
